U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-14949 Implant Sciences Corporation (Name of small business issuer in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, MA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (978) 752-1700 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo q Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated Filer (do not check if a smaller reporting company)xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 6, 2009, 15,424,195 shares of the registrant’s Common Stock were outstanding.As of December 31, 2008, the last business day of the registrant’s most recent completed second quarter, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $2,680,000 based on the last sale price as reported by the American Stock Exchange on such date. The Proxy Statement of the registrant to be filed on or before October 28, 2009 is incorporated by reference to Part III herein. IMPLANT SCIENCES CORPORATION FORM 10-K FOR THE YEAR ENDED JUNE 30, 2009 INDEX PART I Item 1. Description of Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 20 Item 2. Description of Properties 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Consolidated Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item 9A(T). Controls and Procedures 34 Item 9B. Other Information 35 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 36 Item 14. Principal Accounting Fees and Services 36 PARTIV Item 15. Exhibits, Financial Statement Schedules 37 Index to Financial Statements F-1 2 PART I Item 1. Business Cautionary Note Regarding Forward Looking Statements This Annual Report on Form 10-K contains certain statements that are “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”).These forward looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements.Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions, and are not guaranties of future performance.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected, intended or using other similar expressions. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form 10-K.Important factors that could cause actual results to differ from our predictions include those discussed under “Risk Factors,” “Management’s Discussion and Analysis” and “Business.”Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor can there be any assurance that we have identified all possible issues which we might face.In addition, assumptions relating to budgeting, marketing, product development and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause us to alter our marketing, capital expenditure or other budgets, which may in turn affect our financial position and results of operations.For all of these reasons, the reader is cautioned not to place undue reliance on forward-looking statements contained herein, which speak only as of the date hereof.We assume no responsibility to update any forward-looking statements as a result of new information, future events, or otherwise except as required by law.We urge readers to review carefully the risk factors described in this Annual Report and in the other documents that we file with the Securities and Exchange Commission.You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Implant Sciences” we mean Implant Sciences Corporation and its subsidiaries. General Overview We develop, manufacture and sell sophisticated sensors and systems for the Security, Safety and Defense (“SS&D”) industries.A variety of technologies are currently used worldwide in security and inspection applications.In broad terms, the technologies focus on detection in two major categories: (i) the detection of “bulk” contraband, which includes materials that would be visible to the eye, such as weapons, explosives, narcotics and chemical agents; and (ii) the detection of “trace” amounts of contraband, which includes trace particles or vapors of explosives, narcotics and chemical agents.Technologies used in the detection of “bulk” materials include computed tomography, transmission and backscatter x-ray, metal detection, trace detection and x-ray, gamma-ray, passive millimeter wave, and neutron analysis.Trace detection techniques used include mass spectrometry, gas chromatography, chemical luminescence, or ion mobility spectrometry. We have developed proprietary technologies used in explosives trace detection (“ETD”) applications and market and sell handheld and bench-top ETD systems that use our proprietary ETD technologies.Our products are marketed and sold to a growing number of locations domestically and internationally.These systems are used by private companies and government agencies to screen baggage, cargo, vehicles, other objects and people for the detection of trace amounts of explosives. 3 History Since our incorporation in August 1984, we have operated as a multi-faceted company engaging in the development of ion-based technologies and providing commercial services and products to the semiconductor, medical device and security industries.As further discussed in the Business Strategy section below, however, we have recently divested our semiconductor and medical business activities in order to focus on our security business. Semiconductor Business Unit Our business began as a result of the development of our proprietary ion-beam technology and application of this technology in services to the semiconductor industry.At the outset, our initial business was to provide ion implantation services to the semiconductor industry for surface modification of silicon wafers.Our services were provided to semiconductor companies, universities and research facilities as an outsource provider of these ion implantation services.These services were performed at our Massachusetts facility, where we maintained and operated several ion implanters. In October 2004, we acquired Core Systems Inc., a privately-held semiconductor wafer processing company located in Sunnyvale, California for $7,486,000 in cash and common stock of the Company.In February 2008, our Board approved a formal plan to sell Core as part of our strategic initiative to focus on our security business.As of June 30, 2009, the assets and liabilities of Core have been recorded on our balance sheet as held-for-sale.For the years ended June 30, 2009 and 2008, the operations of Core have been recorded in our statements of operations as discontinued operations. In March 2005, we acquired Accurel Systems International Corporation, a privately-held semiconductor wafer analytical services company located in Sunnyvale, California for $12,176,000 in cash and common stock of the Company.In March 2007, our Board approved a formal plan to sell Accurel as part of our strategic initiative to focus on our security business.In May 2007, we completed the sale of Accurel to Evans Analytical Group LLC in exchange for cash of $12,705,000, of which $1,000,000 was placed in escrow. In February 2008, Evans filed suit requesting rescission of the acquisition agreement, plus damages, based on claims of misrepresentation and fraud.In March 2008, Evans filed a claims notice with the escrow agent prohibiting release of any portion of the escrowed funds pending resolution of the lawsuit.On March 27, 2009, we announced the settlement of this litigation and the mutual release by the Company and Evans of all claims related to the sale of Accurel.In settling this litigation, we agreed to pay Evans damages in the amount of approximately $5,700,000 by (i) agreeing to release to Evans approximately $700,000 that had been held in escrow since the time of the closing and (ii) issuing to Evans 1,000,000 shares of Series E Convertible Preferred Stock having an aggregate liquidation preference of $5,000,000.Please see more detailed discussions of the Evans matter in Note 24 to our consolidated financial statements. Medical Business Unit We also used our ion beam technology to develop ion implantation and thin film coatings applications for medical devices.As a result of these technologic advancements, which were in part funded by government research grants and awards, we were able expand our business and provide services and products to the medical industry.The primary medical related businesses in which we engaged were (i) providing services to medical device companies for surface modification of implantable devices, (ii) the development of brachytherapy products, and (iii) the manufacture and sales of our proprietary radioactive seeds for the treatment of prostate cancer. We provided ion implantation services to modify orthopedic joint implant surfaces, resulting in reduced polyethylene wear and increased implant life, through the second quarter of fiscal 2007.In the second quarter of fiscal 2007, the customer discontinued its product line using our ion implantation services.Using similar technology, we developed applications for coatings of cardiovascular devices, such as coronary stents.In May 1999, we received Food and Drug Administration 510(k) clearance to market our radioactive seed for the treatment of prostate cancer.We began commercial sales of our radioactive seed in fiscal 2001. 4 In further support of our strategic initiative to focus on our security business, in June 2007, we sold certain of the assets related toour brachytherapy products and divestedour prostate seed and medical software businesses.In March 2008,we informedour medical coatings customers ofour intention to discontinue coating operations by the end of the 2008 calendar year. During the year ended June 30, 2009 we sold certain assets associated with our medical coatings and ion implantation businesses.As of June 30, 2009and 2008, the assets and liabilities of the Medical Business Unit have been recorded on our balance sheet as held-for-sale.For the years ended June 30, 2009 and 2008, the operations of the Medical Business Unit have been recorded in our statements of operations as discontinued operations. Security Business Unit Since May 1999, we have been performing research to improve ETD technology, and development of ETD products that can be used for detection of trace amounts of explosives.At present, we have developed both portable and benchtop systems, which have been marketed and sold both domestically and internationally.In order to reduce manufacturing costs and be responsive to large quantity orders, we use a contract manufacturer.As we continue to sell and deliver our security products, we work both independently and in conjunction with various government agencies to develop the next generation of trace explosives detectors and to identify new applications for our proprietary technology. In April 2008, we acquired all of the capital stock of Ion Metrics, Inc., located in San Diego, California.Ion Metrics develops mass sensor systems to detect and analyze chemical compounds such as explosives, chemical warfare agents, narcotics, and toxic industrial chemicals for the homeland defense, forensic, environmental, and safety/security markets.Ion Metrics miniaturized devices and system designs provide high performance and reliability in combination with low manufacturing costs. Ion Metrics operating results have been included in ourstatement of operations commencing on April 10, 2008.Please refer to Note 19 to our consolidated financial statements for further information relating to the acquisition of Ion Metrics. Industry Overview We believe that the market for security and inspection products will continue to be affected by the threat of terrorist incidents and by new government mandates and appropriations for security and inspection products in the United States and internationally. The September 11, 2001 terrorist attacks on the World Trade Center and the Pentagon using hijacked airliners led to nationwide shifts in transportation and facilities security policies.Shortly following these attacks, Congress passed the Aviation and Transportation Security Act and integrated many U.S. security-related agencies, including the Federal Aviation Administration, into the U.S. Department of Homeland Security (“DHS”).Under its directive from Congress, the DHS has undertaken numerous initiatives to prevent terrorists from entering the country, hijacking airliners, and obtaining and trafficking in weapons of mass destruction and their components, to secure sensitive U.S. technologies and to identify and screen high-risk cargo containers before they are loaded onto vessels destined for the U.S., among others.These initiatives, more fully described in the Strategic Border Initiative, the Customs-Trade Partnership Against Terrorism and the U.S. Customs and Border Protection Container Security Initiative, have resulted in an increased demand for security and inspection products both in the United States and other nations. These government-sponsored initiatives have also stimulated security programs in other areas of the world as the U.S initiatives call on other nations to bolster their port security strategies, including acquiring or improving their security and inspection equipment.As a result, the international market for non-intrusive inspection equipment continues to expand as countries that ship goods directly to the United States are required to improve their security infrastructure. The U.S. Congress recently passed legislation that mandated the inspection of international maritime cargo destined for the United States, domestic civil aviation cargo, and for radiological and nuclear threats in cargo entering the United States.In addition, following recommendations outlined in the “9/11 Commission Report,” issued by the National Commission on Terrorist Attacks Upon the United States, DHS will require the screening of all cargo carried on passenger airlines by 2010. 5 Furthermore, DHS’s Science and Technology Directorate has supported the development of new security inspection technologies and products.We participate in a number of such research and development efforts, including projects to develop new technologies for improving the accuracy of detection of trace amounts of explosives, narcotics and chemical agents; and improved sampling techniques for the application of trace detection to aviation and cargo screening.The Science and Technology Directorate has also initiated programs for the development of technologies capable of protecting highways, railways and waterways from terrorist attack. In addition, the U.S. Department of Defense has also begun to invest more heavily in technologies and services that screen would-be attackers before they are able to harm U.S. and allied forces. Similar initiatives by international organizations such as the European Union have also resulted in a growing worldwide demand for airline, cargo, port and border inspection technologies.For example, the European Union is expected to issue uniform performance standards for people, cargo, mail and parcel and hold baggage screening systems as well as new directives related specifically to maritime security.We anticipate that the promulgation of these new standards will establish performance baselines against which we will be able to direct certain of our research and development spending and market our products to customers located in the European Union. As a result of these and other changes, sales of our security products have improved.Major projects recently installed or currently underway include system installations at airports, ports and border crossings, government and military facilities and other locations, primarily in the international marketplace.We anticipate that there may be growing demand from governments and commercial enterprises for increasingly sophisticated screening solutions in the future. Technology Since May 1999, we have performed research and development in the area of explosives trace detection (“ETD”).We have developed several proprietary technologies in key areas of ETD which we believe improve the harvesting, collection and detection of trace particles and vapors of explosives substances.In addition, we are continuing our development efforts to adapt this technology for the detection of narcotics and other chemical agents.Our intellectual property portfolio contains 17 security-related patents and patents pending:eight issued United States patents, eight United States patents pending, and one licensed patent.We believe that our portfolio of patents and patents pending provides extensive protection in sample harvesting, sample detection and collection.A key to our past and future success is our ability to innovate and offer differentiation in these areas. We compartmentalize ETD into four major areas: i) harvest, ii) transport, iii) analysis, and iv) reporting.These technologies are discussed in detail in the following sections. Harvest - Aerosol Particle Release Tiny particles of explosives and narcotics are “sticky” and may adhere to surfaces.Particles could be transferred if an object, such as fingers or clothing, comes in contact with a particle.We have demonstrated that a person touching an explosives material can transfer explosives particles to numerous other objects leaving a trail of particles behind. Our competitors commonly swipe a surface to be interrogated for explosives particles withcloth or paper.We believe that this “contact” methodology provides an effective but inconsistent method of harvesting sample as compared to an automated, non-contact collection of the trace sample.We have developed a method, which we believe to be more efficient, using an aerosol of fine dry ice particles.This technique, which is surprisingly inexpensive to use, could increase collection sensitivity substantially and eliminate direct contact with a surface.Our aerosol technology functions as a very gentle version of “sandblasting” and is safe for almost all surfaces.Since dry ice sublimes into gas, no residue is left behind, and the aerosol may be used indoors.We have two patents pending on this methodology. Transport Vortex Sampling Once the trace particle has been released from a surface, it has to be transported to a collection point.Vortex sampling was the first of our sampling innovations.We have three patents issued and two patents pending in the area of vortex sampling methodology. Our vortex is similar to a miniature tornado.A hollow spinning cylinder of air flowing outward surrounds and protects an inner vacuum flowing inward.It is this vortex sampling technology that enables particles released within the vortex, or blown into it, to be transported with high efficiency to a collection filter. 6 Long-Life Sample Trap Once particles have been liberated from the surface being interrogated for the presence of trace amounts of explosives, the particles are transported to our innovative trapping filter, which is an ultra-fine stainless steel woven mesh.The trapping filter has a long usable life, which could span several years, requiring inexpensive, routine maintenance.We believe the trapping filter provides an innovative solution to the more costly consumables used by several of our competitors engaged in ETD using contact methodology for sampling and detection. Analysis Flash Desorption Flash desorption is an optical method for converting the chemistry of a particle, such as the chemicals composing explosives or narcotics, into a vapor that can be subjected to analyses for the discrimination of chemical properties.In conventional trace chemical detectors, a sample is slowly warmed in an oven producing diluted vapor with low chemical concentrations.Optical flash vaporization heats a sample within microseconds, producing a high sample concentration for detection. This method is not appropriate with conventional sample collection methods, such as paper wipes, because the paper is white, and the light from the bright flash reflects off, producing little heating.However, by using our trapping filter, a very fast detection response can be achieved without loss in sensitivity.We have two patents issued and one patent pending in the area of flash desorption methodology.The first product under development to take advantage of our flash desorption technology is our air cargo screening system described under “Products” below. Photonic Ionization The conventional method ofionizing vapors for analysisis to use a radioactive beta source.While ETD equipment using radioactive sources are simple, effective, and need no electricity in the ionization process, there are important issues involving safety, licensing, regular verification of source integrity, and disposal.Some markets, such as Japan and Australia, are known to reject instruments with radioactive sources.We believe that most markets would prefer not to have to address the issues surrounding ETD equipment with radioactive sources. We have developed two types of photonic, non-radioactive ion sources for our instruments for applications requiring either the ionization of positive ions or negative ions.These ion sources may be found individually or in combination within our products, depending on the application for which the ETD equipment is to be used.We have two patents pending in the area of photonic ionization. Reporting Reporting is that portion of the cycle that displays and stores information generated during the analysis phase.It is this information a system operator sees and indicates if an alarm condition exists or if the test is negative.Information can be displayed in both graphical and tabular formats.The reporting also indicates when the instrument is ready for the next sample as well as displaying built-in system diagnostics. Intellectual Property It is our policy to protect our proprietary position by, among other methods, filing United States patent applications.Our intellectual portfolio contains seventeen security-related patents and patents pending:eight patents have been issued and are active, eight patents are pending and we license one patent.The eight issued patents expire in the years 2022 through 2027.We believe our patent portfolio provides extensive protection.We also rely on unpatented proprietary technology, trade secrets and know how. Manufacturing We manufacture our security products primarily through a sole source contract manufacturer located locally in Worcester, Massachusetts.We believe our strategy to outsource manufacturing reduces manufacturing costs, improve scheduling flexibility, and allows us to focus our internal resources and management on product development, marketing, sales and distribution.We also maintain an internal production group at our corporate headquarters in Wilmington, Massachusetts responsible for pre-production logistics, oversight of contract manufacturing, quality control and inventory management. 7 Products We have developed several explosives detection systems designed for use in aviation and transportation security, high threat facilities and infrastructure, military installations, customs and border protection, and mail and cargo screening.The systems use our proprietary Quantum SnifferTM technologies, including photon-based, non-radioactive ion source in combination with ion mobility spectrometry, a classic detection tool sensitive to the unique speeds with which ions of various substances move through the air (“IMS”) to electronically detect minute quantities of explosives vapor and particles. Current Products Quantum SnifferTM QS-H150 Portable Explosives Detector The Quantum Sniffer QS-H150 Portable Explosives Detector employs a patented vortex collector for the simultaneous detection of explosives particulates and vapors with or without physical contact and in real-time.We believe that our advanced QS-H150 is more sensitive than other detection devices.The QS-HS150 can detect vapors and nanogram quantities of explosives particulates for most explosives substances considered to be threats.Such substances include, but are not limited to, military and commercial explosives, improvised and homemade explosives, and propellants and taggants. The QS-H150 has automatic and continuous self-calibration.It monitors its environment, senses changes that would affect its accuracy, and re-calibrates accordingly.The system requires no user intervention and no calibration consumables.The detection process begins with the collection of a sample with our patented vortex collector.After collection, the sample is ionized photonically and analyzed using IMS technology.The presence of a threat substance is indicated by a visible and audible alarm.The threat substance is then identified and displayed on the integrated LCD screen.Optionally, and at any time, a monitor and keyboard may be connected for convenient access to spectrogram display and analysis tools, administrative tools, and diagnostics. When detecting a threat substance, the QS-H150 rapidly alarms.This real-time detection limits equipment contamination and allows for fast clear-down.Operation and maintenance are cost-effective.Since there is no requirement for dopants, calibration consumables or verification consumables, the overall cost of consumables are minimized.Routine maintenance consists only of care and cleaning using common supplies, and desiccant replacement as required.There is no radioactive material used in the QS-H150, so there are no associated certifications, licenses, inspections, or end-of-life disposal issues. Quantum SnifferTM QS-B200 Benchtop Explosives Detector The QS-B200 Benchtop Explosives Detector uses dual IMS with non radioactive ionization for the detection and identification of a wide range of military, commercial, and improvised explosives.The QS-B200 has automatic and continuous self-calibration.It monitors its environment, senses changes that would affect its accuracy, and re-calibrates accordingly.For detection, the sample is collected with a standard trap, ionized, and analyzed via IMS.The presence of a threat is indicated by a visible and audible alarm, and the substance is identified and displayed on the integrated touch screen display.Users may save data locally, print via a built-in thermal printer, or send data through standard interfaces such as USB, LAN, etc.Multi-level password-protected data security is standard.We believe that the operation and maintenance of the QS-B200 are extremely cost-effective. Routine maintenance consists only of care and cleaning using common supplies, and desiccant replacement as required.No radioactive material is used in the QS-B200, so there are no associated certifications, licenses, inspections, or end-of-life disposal issues. Products Under Development Quantum SnifferTM QS-H300 Air Cargo Screening System With the assistance of funding from DHS, we have developed a hand sampler detector that utilizes our proprietary jetted vortex collector for non-contact collection of trace particulate materials.We believe the hand sampler, which will be a compact, lightweight device, could significantly improve explosives detection capabilities while also being very user friendly.Our non-contact method could prove to be more effective than traditional contact sample collection methods, and at a much lower cost to users.This improved sampling process has applicability for use in detecting trace amounts of explosives found on a wide range of objects such as carry-on luggage, parcels, packages and cargo.In addition, multiple handheld sampling units could be systematically deployed in concert with a centralized trace explosives detection system to improve efficiency and increase the number of articles screened.We believe this product could usher in a new way of thinking about how cargo and 8 other items can be properly examined in a cost-effective and user friendly manner.We introduced the QS-HS 300 at the AVSEC 2008 exhibition in Seoul, South Korea in November 2008. Miniature Mass Spectrometer We initially developed our own proprietary ion mobility spectrometer (“IMS”).We believe that as market demand grows for greater precision of substance identification and the list of substances to be detected increases, more advanced detectors will be required. Our acquisition of Ion Metrics enabled us to obtain miniaturized quadrupole mass spectrometry (“QMS”) detector technology.The QMS detector is roughly the size of an AA battery and has low manufacturing costs. When used in conjunction with an IMS, the QMS detector senses the molecular weight of the chemical species resulting in an “orthogonal” detection method in which a more fundamental characteristic of a substance is measured.We believe that, because it is unlikely that two substances would share the same mass and the same ion mobility in air, QMS detector technology improves the accuracy of detection and minimizes false alarms.We are currently developing interfaces for integrating the QMS detector into our future products. Hyphenated Detectors Depending on the application and the number of “interfering” background chemicals, it may be necessary to incorporate additional “orthogonal” detection methods.The combination of multiple sensors is commonly known as hyphenated systems.By measuring different properties of the same species, interferents are separated from target species for a deterministic detection and identification and have minimum rates of false alarms. The combination of these sensors in series is commonly known as employing “hyphenated” detection methods.A hyphenated system is one in which a sequence of different types of detectors all must agree that an alarm has occurred before a valid alarm is declared. We are currently developing hyphenated systems employing conventional ion mobility, differential mobility and mass spectrometry for the DHS.
